      Case 1:20-cv-07594-LTS-OTW Document 16
                                          15 Filed 12/28/20
                                                   12/23/20 Page 1 of 1



                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF NEW YORK



 RAMON JAQUEZ, on behalf of himself
 and all others similarly situated,

                             Plaintiff,
                                                 Civil Case Number: 1:20-cv-07594-LTS-OTW
                 -v-

 PORTMEIRION GROUP DESIGNS,
 LLC,

                             Defendant.


                             DISMISSAL ORDER

IT IS HEREBY ORDERED:

       THAT pursuant to the parties’ December 23, 2020 Stipulation of Dismissal, all claims

asserted against Defendant in Civil Action No. 1:20-cv-07594-LTS-OTW, are dismissed with

prejudice; and

       THAT all parties shall bear their own attorneys’ fees and costs incurred in this action.


SO ORDERED THIS _ 28th day of December 2020.


                                              /s/ Laura Taylor Swain, USDJ
                                             HONORABLE LAURA TAYLOR SWAIN
                                             UNITED STATES DISTRICT JUDGE
